        Case 1:18-cv-00164-SPW Document 81 Filed 06/11/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


 DANIEL ROOT,                               Cause No. CV-18-164-BLG-SPW-TJC

                   Plaintiff,
                                              ORDER OF DISMISSAL WITH
 v.                                                 PREJUDICE

 MONTANA DEPARTMENT OF
 CORRECTIONS dba the MONTANA
 WOMEN’S PRISON, PAUL LAW and
 ALEX SCHROECKENSTEIN,

                   Defendants.

      Attorneys for all parties having stipulated in writing to this Court that this

case may now be dismissed (Doc. 80) with prejudice, each party to bear its own

costs and attorney’s fees incurred;

      IT IS HEREBY ORDRED, ADJUDGED AND DECREED that this matter

is DISMISSED WITH PREJUDICE, each party to bear its costs and attorney’s

fees incurred herein.

      DATED this 11th day of June, 2021.


                                              United States District Judge
                                              SUSAN P. WATTERS
